Exhibit 10.1

 

[g79542kei001.jpg]

 

April 12, 2010

 

Shar Matin

Plesmanstraat 6

3833 La Leusden

The Netherlands

 

We are pleased to offer you the position as Senior Vice President - Operations,
Product Development and International based in Colorado Springs, Co. You will
report directly to me and your suggested start date is April 12, 2010. In this
position, you will be responsible for manufacturing, engineering, product
development, quality systems and regulatory affairs.  In addition, you will
remain responsible for Spectranetics International for an interim period until a
Managing Director of Spectranetics International can be appointed.  You will
have other responsibilities as assigned from time to time including a key role
in business development and as a member of the Executive Management Committee.

 

Your annual base compensation will be $230,000 annually.  Your variable
compensation at target performance will be $130,000 annually. You will also
receive a stock option grant of 65,000 shares, subject to approval by the
Compensation Committee at the first meeting following your date of hire that
will vest over four years.  All of your rights and interests to the stock
options are defined specifically in the 2006 Equity Participation Plan of The
Spectranetics Corporation.

 

Other key components of your offer are as follows:

 

·                  Spectranetics will provide a fixed amount of $46,900 as a
relocation allowance to cover various indirect relocation costs. The allowance
will be paid the first pay date following your relocation to Colorado.  **

 

·                  Spectranetics will provide cost of moving, insuring and
storing household goods up to 90 days and two automobiles, along with all
relocation related charges up to $5,000.  You will be responsible for any and
all other costs associated your relocation from The Netherlands to Colorado
Springs.

 

·                  Spectranetics will reimburse you up to $2,500/month as a
business expense for hotel/apartment expenses incurred as temporary housing
while staying in COS for a period up to 6 months.

 

·                  Spectranetics will coordinate all travel arrangements with
the Spectranetics travel agency for the physical move to Colorado Springs.

 

·                  You will be eligible to participate in our U.S based
medical/dental benefits program upon your relocation to COS. This, along with
other benefits, will be explained in detail during your first week in COS.

 

--------------------------------------------------------------------------------

** These relocation costs are considered as taxable income and will be reported
as ordinary income on your W-2. You will be responsible for income taxes on
these amounts.

 

If you should leave Spectranetics either voluntarily or for cause within the
first 18 months following your relocation, you will be obligated to reimburse
all relocation expenses paid by Spectranetics within 60 days following your last
day of employment.  If you should leave Spectranetics either voluntarily or for
cause after the first 18 months and prior to the first 24 months following your
relocation, you will be obligated to reimburse 50% relocation expenses paid by
Spectranetics within 60 days following your last day of employment. 
Reimbursable relocation expenses include: the one time relocation allowance,
plus the costs incurred to move your household goods and automobiles.  “For
Cause” shall be defined as follows:  (i) a failure by you to render services to
the Company or its subsidiaries in

 

--------------------------------------------------------------------------------


 

accordance with your assigned duties and responsibilities, and such failure of
performance continues for a period of more than fifteen days after notice
thereof has been provided to you by the Company (other than any such failure
resulting from your disability); (ii) any action or omission by you involving
willful misconduct or gross negligence relating to your duties and
responsibilities to the Company or its subsidiaries or affiliates, including
without limitation disloyalty, dishonesty or breach of fiduciary duty;
(iii) your commission of (as determined by the Company) or indictment for a
crime, either in connection with the performance of your obligations to the
Company or its subsidiaries or affiliates or which otherwise shall significantly
adversely affect your ability to perform such obligations or which shall
significantly adversely affect the business activities, reputation, goodwill or
image of the Company or its affiliates; (iv) your breach of any material
obligation you have under any written agreement with the Company or its
affiliates or which have been delegated to you by the Company which, if capable
of cure, is not cured within five days from receipt of notice from the Company;
or (v) any act of fraud, embezzlement, theft or misappropriation from the
Company or its subsidiaries or affiliates by Executive.

 

Your employment with the Company is on an at-will employment basis in that it
can be terminated at any time, with or without cause, and with or without
notice, at the option of either the Company or yourself.  Although the terms of
your employment outlined above apply at the present time, the Company reserves
the right to modify or change any term or condition of your employment including
compensation, benefits or duties.  Neither the terms of this offer letter, nor
any other writings or statements of the Company, do not and are not intended to
create either an express or implied contract of employment with Spectranetics. 
This understanding can only be modified, if at all, in writing signed by an
Executive Officer of the Company.

 

Please fax a signed copy of your acceptance of this offer letter to Sandra
Guenette, Director of Human Resources, at (719) 447-2060.

 

Again Shar, I am very pleased to offer you this position.   If you have any
questions or concerns, please feel free to contact me.

 

Sincerely,

 

/s/ Emile Geisenheimer

 

 

Emile Geisenheimer

Chairman, President and CEO

Spectranetics

9965 Federal Drive

Colorado Spring, CO  80921

 

ACCEPTED:

 

 

/s/ Shar Matin

 

April 14, 2010

Shar Matin - Signature

 

Date

 

--------------------------------------------------------------------------------